UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2007 [ ] Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to Commission file number: 000-27277 VitalTrust Business Development Corporation (Exact name of small business issuer as specified in its charter) NEVADA 88-0503197 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 3000 Bay Point Drive, Suite 910 Tampa, Florida33623 (Address of principal executive offices) (813) 865-1120 (Issuer’s telephone number) 2701 North Rocky Point Drive, Suite 910 Tampa, Florida33607 (Former name or address if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days: YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated, an accelerated filer, or a non-accelerated filer. "See definition of accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [_] NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at May 17, 2007 Common Stock, $0.001 par value 62,754,306 -1- Explanatory Paragraph This Amendment No. 1 on Form 10Q/A (the "Form 10Q/A") to the VitalTrust Business Development Corporation (the "Company") Form 10-Q (the "Original Filing") originally filed with the Securities and Exchange Commission (the "SEC") on May 21, 2007, is to (i) restate of our financial statements as of and for the three months ended March 31, 2007 and (ii) restate the management discussion and analysis section based on the restated financials statements. We are restating our previously reported financial information for this period to account for common stock issued and preferred stock to be issued for a portfolio of securities. The recording of this transaction resulted in: · An increase in Investments in portfolio companies of $77,615,000, net of an unrealized depreciation on investment of $10,455,000; · an increase in Preferred stock to be issued of $61,649,000 reflected as temporary equity; · an increase in Common stock issued of $5,000; · an increase of additional paid-in capital of $26,104,330, net of dividend payable on preferred stock of $311,670. The restatement is described in more detail in Note J of Notes to the Unaudited Consolidated Financial Statements included elsewhere in this report. -2- TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements (Restated) Notes to Restated Unaudited Consolidated Financial Statements Item 2 . Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits -3- VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2007 and DECEMBER 31, 2006 (Unaudited) 3/31/2007 12/31/2006 (Restated) ASSETS Investments in portfolio companies, at fair value (cost of $92,111,250 and $6,915,608) $ 78,615,000 $ 1,000,000 Investment in related management company, at fair value (cost of $ 0 and $450,000) - 166,265 Cash 2,424 5,226 Prepaid expenses 10,000 - Due from related parties 98,835 14,650 Fixed assets, net of accumulated depreciation 2,444 1,545 Total Assets $ 78,728,703 $ 1,187,686 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Accounts payable and accrued expenses $ 214,378 $ 175,330 Dividend payable on preferred stock - related party 311,670 - Accrued fees to officers 40,000 - Due to related parties 287,630 243,279 Notes payables 348,676 343,918 Total Liabilities 1,202,354 762,527 COMMITMENTS AND CONTINGENCIES PREFERRED STOCK TO BE ISSUED 61,649,000 - SHAREHOLDERS' EQUITY Common Stock, $.001 par value, 80,000,000 and 80,000,000 shares authorized at March 31, 2007 and December 31, 2006, respectively; 68,896,304 shares issued and 68,476,304 shares outstanding at March 31, 2007, respectively; 41,447,209 issued and 41,027,209 shares outstanding at December 31, 2006, respectively 68,896 41,447 Additional paid-in capital 37,874,691 11,024,685 Share reserve account (420 ) (420 ) Stock subscriptions receivable (877,655 ) (56,600 ) Accumulated deficit (21,188,163 ) (10,583,953 ) TOTAL SHAREHOLDERS' EQUITY 15,877,349 425,159 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 78,728,703 $ 1,187,686 See accompanying notes to unaudited consolidated financial statements. -4- VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Three For the Three Months Ended Months Ended 3/31/2007 3/31/2006 (Restated) INVESTMENT INCOME Interest and dividend income $ - $ - Fees and other income - 40,000 TOTAL INCOME - 40,000 EXPENSES Professional fees 51,602 57,110 Professional fees- related parties 121,910 109,767 General and administrative 28,876 34,073 Interest Expense 12,315 4,530 Amortization of beneficial conversion feature convertible debt - 23,552 Depreciation 117 - TOTAL EXPENSES 214,820 229,032 NET INVESTMENT LOSS (214,820 ) (189,032 ) REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net realized gain (loss) from investments (3,092,483 ) 10,000 Net increase in unrealized depreciation on investments (7,296,907 ) (419,287 ) NET REALIZED AND UNREALIZED LOSS FROM INVESTMENTS (10,389,390 ) (409,287 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS (10,604,210 ) (598,319 ) DIVIDEND ON PREFERRED STOCK 311,670 - NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS AVAILABLE TO COMMON STOCKHOLDERS $ (10,915,880 ) $ (598,319 ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS PER SHARE BASIC AND DILUTED $ (0.24 ) $ (0.11 ) WEIGHTED AVERAGE COMMON SHARES BASIC AND DILUTED 45,986,700 5,450,822 See accompanying notes to unaudited consolidated financial statements. -5- VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Three For the Three Months Ended Months Ended 3/31/2007 3/31/2006 (Restated) Increase (decrease) in net assets from operations: Investment income (loss) - net $ (214,820 ) $ (189,032 ) Net realized gain (loss) from investments (3,092,483 ) 10,000 Net increase in unrealized depreciation on investments (7,296,907 ) (419,237 ) Net decrease in net assets resulting from operations (10,604,210 ) (598,269 ) Preferred stock to be issued 25,621,000 - Dividend accrued on preferred stock to be issued (311,670 ) - Issuance of common shares 1,800,000 1,890,500 Purchase and cancellation of common shares (231,875 ) - Net increase in stock subscriptions receivable (821,055 ) - Total decrease 15,452,190 1,292,231 Net assets: Beginning of year 425,159 2,798,379 End of period $ 15,877,349 $ 4,090,610 Net asset value per common share $ 0.23 $ 0.10 Common shares outstanding 68,476,304 41,027,208 See accompanying notes to unaudited consolidated financial statements. -6- VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2007 and 2006 (Unaudited) For the Three For the Three Months Ended Months Ended 3/31/2007 3/31/2006 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (10,604,210 ) $ (598,319 ) RECONCILIATION OF NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS TO CASH FLOWS USED IN OPERATING ACTIVITIES Gain on sale of portfolio investments - (10,000 ) Depreciation expense 117 - Loss on exchange of stock with related parties 218,125 - Write-off of worthless portfolio investment 2,874,358 - Capitalized interest 4,758 4,395 Change in net unrealized depreciation on investments 7,296,907 419,287 23,552 Increase in prepaid expenses (10,000 ) (9,119 ) Increase (decrease) in accounts payable and accrued expenses 39,048 (14,803 ) Increase in accrued fees to officers 40,000 - CASH FLOWS USED IN OPERATING ACTIVITIES (140,897 ) (185,007 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (1,016 ) - Purchase of investments - (15,288 ) CASH FLOWS USED IN INVESTING ACTIVITIES (1,016 ) (15,288 ) CASH FLOWS FROM FINANCING ACTIVITIES: Decrease in stock subscription 178,945 - Advances from related parties 44,351 13,175 Payments on advances to related party (84,185 ) (55,687 ) - 243,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 139,111 200,488 NET INCREASE (DECREASE) IN CASH (2,802 ) 193 CASH, BEGINNING OF THE PERIOD 5,226 144 CASH, END OF THE PERIOD $ 2,424 $ 337 Supplementary Disclosure of Cash Flow Information: Cash paid during the period for: Income taxes $ - $ - Interest $ - $ - Supplementary Disclosure of Noncash Investing and Financing Activities Flow Information: Preferred stock issued for investments $ 87,270,000 $ - Common stock issued for investments $ 800,000 $ 1,526,900 Common stock issued for debt $ - $ 19,000 Common stock subscribed $ 1,000,000 $ 101,600 See accompanying notes to unaudited consolidated financial statements. -7- VITALTRUST BUSINESS DEVELOPMENT CORPORATION CONSOLIDATED SCHEDULES OF INVESTMENTS AS OF MARCH 31, 2007 and DECEMBER 31, 2006 (Unaudited) March 31, 2007 December 31, 2006 Title of Percent (Unaudited) (Audited) Portfolio Securities of Cost Fair Value Cost Fair Value Company Industry Held Class Held (Restated) Portfolio Investments: American Financial Common Card Services Services Stock 100.0 % $ - $ - $ 2,874,358 $ - VitalTrust Intellectual Common Solutions, Inc. Property Stock 100.0 % 4,041,250 1,000,000 4,041,250 1,000,000 EarthFirst R&D- Alternative Common Technologies, Inc. Fuel Sources Stock 19.8 % 13,200,000 7,800,000 - - Nanoba Health Common Pharmceuticals, Inc. Services Stock 10.3 % 1,800,000 1,360,000 - - US Energy Natural Gas Common Initiatives, Inc Conversion Stock 10.8 % 1,700,000 1,720,000 - - US Sustainable Bio Renewable Common Energy, Inc. Sources Stock 41.0 % 47,250,000 48,375,000 - - Nano-Chemical Systems Holdings, Inc. Nano R&D Common Stock 37.9 % 24,120,000 18,360,000 - - $ 92,111,250 $ 78,615,000 $ 6,915,608 $ 1,000,000 Investment in Related Management Company: KMA Capital Partners, Inc Financial Services Common Stock 4.1 % $ - $ - $ 450,000 $ 166,265 Total $ 92,111,250 $ 78,615,000 $ 7,365,608 $ 1,166,265 -8- NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements reflect all adjustments of a normal recurring nature, which are, in the opinion of management, necessary for a fair statement of the results of operations for the interim periods presented. The condensed consolidated financial statements are unaudited and are subject to such year-end adjustments as may be considered appropriate and should be read in conjunction with the historical consolidated financial statements of VitalTrust Business Development Corporation (the "Company") for the years ended December 31, 2006, 2005 and 2004 included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") and under the same accounting principles as the financial statements included in the Annual Report on Form 10-K. Certain information and note disclosures related thereto normally included in the financial statements prepared in accordance with GAAP have been omitted in accordance with Rule 10-01 of Regulation S-X. The Company presents its financial statements in accordance with the AICPA's Audit and Accounting Guide - Audits of Investment Companies (the "Guide"). Effective, January 1, 2007, the Company is adopting the financial statement presentation illustrated in the Guide, and is presenting a Statement of Changes in Nets Assets instead of a Statement of Changes in Stockholders' Equity. Pursuant to Article 6 of Regulation S-X, the financial results of the Company’s portfolio investments are not consolidated in the Company’s financial statements. Portfolio investments are held for purposes of deriving investment income and future capital gains. In the ordinary course of business, the Company enters into transactions with portfolio companies that may be considered related party transactions. Company Activities VitalTrust Business Development Corporation ("VitalTrust", the "Company", "we" "us" or "our") is a closed-end, non-diversified management company registered under the Investment Company Act of 1940. VitalTrust was formed in 2002 as a Nevada corporation and was previously known as Kairos Holdings, Inc.; ACS Holdings, Inc. and Maxzone.com. The Company has been under new management since January 2007. -9- As a Business Development Company, our investment strategy is to achieve long-term appreciation in the value of our common stock through the appreciation in the value of the securities in which we invest (the "Portfolio Securities") and through fees we derive through our management, marketing and financial consulting services for our qualified client companies ("Portfolio Companies"). Consolidation The consolidated financial statements include the accounts of the Company and its two wholly owned inactive subsidiaries, Kairos Consulting, Inc. and Red Fox Energy Corp. All inter-company accounts and transactions have been eliminated in consolidation. Reclassifications Certain reclassifications have been made to the 2006 balances to conform to the 2007 financial statement presentation. None of these reclassifications have been material. Going Concern The accompanying financial statements assume the Company will continue as a going concern. As shown in the accompanying financial statements, the Company had a net decrease in net assets resulting from operations of $10,604,210 and $598,319 for the three months ended March 31, 2007 and 2006, respectively. Prior to March 31, 2007, the Company had limited income. The future of the Company is dependent upon its ability to obtain financing, upon future profitable operations from the development of its business, and a satisfactory resolution of the outstanding litigation discussed in Note C. Management has plans to seek additional capital through debt and/or equity financing. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue its existence. Valuation of Portfolio Investments The Company, as a business development company invests primarily in equity securities of companies. The Company’s investments may be subject to certain restrictions on resale and may have a limited trading market. The Company values substantially all of its investments at fair value as determined: (i) for publicly traded securities, based on the closing quoted market price of equity securities at the end of each reporting period, discounted for restrictions on resale, if any. or, lacking a trading market; (ii) in good faith by the Board of Directors in accordance with the Company’s valuation policy. The Company determines fair value to be the amount for which an investment could be exchanged in an orderly disposition over a reasonable period of time between willing parties other than in a forced or liquidation sale. The Company’s valuation policy is intended to provide a consistent basis for determining the fair value of the portfolio. The Company will record unrealized depreciation on investments when it believes that an investment has become impaired, including where collection of a loan or realization of an equity security is doubtful, or when the enterprise value of the portfolio company does not currently support the cost of the Company’s debt or equity investments. Enterprise value means the entire value of the company to a potential buyer, including the sum of the values of debt and equity securities used to capitalize the enterprise at a point in time. The Company will record unrealized appreciation if it believes that the underlying portfolio company has appreciated in value and/or the Company’s equity security has also appreciated in value. -10- Income Recognition Fee income includes fees for services rendered by the Company to portfolio companies and other third parties such as diligence, structuring, transaction services, management and consulting services, and other services. Diligence, structuring, and transaction services fees are generally recognized as income when services are rendered or when the related transactions are completed. Management, consulting and other services fees are generally recognized as income as the services are rendered. Interest income is accrued on loans made to portfolio companies. The Company accrues the interest on such loans until the portfolio company has the necessary cash flow to repay such interest. If the Company’s analysis of the portfolio companies’ performance indicates that a portfolio company may not have the ability to pay the interest and principal on a loan, the Company will make an allowance provision on that entity and in effect cease recognizing interest income on that loan until all principal has been paid. However, the Company will make exceptions to this policy if the investment is well secured and in the process of collection. Net Realized Gains (Losses) and Net Change in Unrealized Appreciation or Depreciation Realized gains or losses are measured by the difference between the net proceeds from the repayment or sale and the cost basis of the investment without regard to unrealized appreciation or depreciation previously recognized, and includes investments charged off during the period, net of recoveries. Net change in unrealized appreciation or depreciation primarily reflects the change in portfolio investment values during the reporting period, including the reversal of previously recorded unrealized appreciation or depreciation when gains or losses are realized. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. The consolidated financial statements include portfolio investments at a value of $78,615,000 and $1,000,000 at March 31, 2007, and December 31, 2006, respectively. At March 31, 2007, and December 31, 2006, 1% and 84%, respectively, of the Company’s total assets represented portfolio investments whose fair values have been determined by the Board of Directors in good faith in the absence of readily available market values. Because of the inherent uncertainty of valuation, the Board of Directors determined values may differ significantly from the values that would have been used had a ready market existed for the investments, and the differences could be material. Cash and Cash Equivalents For the purpose of the Statement of Cash Flows, cash and cash equivalents includes time deposits with original maturities of three months or less. -11- Income Taxes The Company complies with Statement of Financial Accounting Standards ("SFAS") No. 109, “Accounting for Income Taxes,” which requires an asset and liability approach to financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed for temporary differences between the financial statement and tax bases of assets and liabilities that will result in future taxable or deductible amounts, based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. Following the change in control of the Company on November 11, 2004 and March 2006, the Company's pre-change-in-control net operating loss carry-forwards were completely eliminated due to a lack of continuity of business enterprise under Section 382 of the Tax Reform Act of 1986. No income tax expense or benefit has been recorded in these financial statements due to the uncertainty of future operations. Net Income (Loss) Per Common Share Net Income (Loss) Per Common Share is computed using the weighted average of shares outstanding during the periods presented in accordance with SFAS No. 128, "Earnings Per Share". Basic net income (loss) per common share excludes the effect of potentially dilutive securities and is computed by dividing net income or loss by the weighted average number of common shares outstanding for the period. Diluted net income (loss) per share is adjusted for the effect of convertible securities, warrants and other potentially dilutive financial instruments only in the periods in which such effect would have been dilutive. Segments The Company operates as one segment as defined by SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information". Fixed Assets Fixed assets are stated at cost. The cost of equipment is charged against income over its estimated useful life, using the straight-line method of depreciation. Repairs and maintenance which are considered betterments and do not extend the useful life of equipment are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the asset and accumulated depreciation is removed from the accounts and the resulting profit and loss are reflected in income. Fair Value of Financial Instruments The recorded amounts for financial instruments, including cash equivalents, prepaid expenses, investments, accounts payable and accrued expenses, and short-term debt approximate their market values as of March 31, 2007 and December 31, 2006. The Company has no investments in derivative financial instruments. -12- Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board ("FASB") issued SFAS No. 157, "Fair Value Measurements", ("SFAS 157"). SFAS 157, which applies whenever other standards require (or permit) fair value measurement, defines fair value and provides guidance for using fair value to measure assets and liabilities. SFAS 157 also requires expanded disclosures about the extent to which companies measure assets and liabilities at fair value, the information used in those measurements and the effect of fair value measurements on earnings. Although earlier application is encouraged, SFAS 157 requires companies to adopt the standard for fiscal years beginning after November 15, 2007, no later than the quarter beginning January 1, 2008. The Company has determined that adoption of SFAS 157 beginning this quarter will more fairly present its consolidated results of operations and financial position. In September 2006, the SEC issued Staff Accounting Bulletin (“SAB”) No. 108 "Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements" (“SAB 108”). SAB 108 addresses how the effects of prior year uncorrected misstatements should be considered when quantifying misstatements in current-year financial statements. SAB 108 requires registrants to quantify misstatements using both the balance sheet and income-statement approaches and to evaluate whether either approach results in quantifying an error that is material in light of relevant quantitative and qualitative factors. SAB 108 does not change the SEC’s previous guidance in SAB 99, Materiality, on evaluating the materiality of misstatements. A registrant applying the new guidance for the first time that identifies material errors in existence at the beginning of the first fiscal year ending after November 15, 2006, may correct those errors through a one-time cumulative effect adjustment to beginning-of-year retained earnings. The cumulative effect alternative is available only if the application of the new guidance results in a conclusion that a material error exists as of the beginning of the first fiscal year ending after November 15, 2006, and those misstatements were determined to be immaterial based on a proper application of the registrant’s previous method for quantifying misstatements. The adjustment should not include amounts related to changes in accounting estimates. SAB 108 is not expected to have a material impact on our financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities" ("SFAS 109"). SFAS 159 permits entities to choose to measure eligible financial instruments at fair value. The unrealized gains and losses on items for which the fair value option has been elected should be reported in earnings. The decision to elect the fair value options is determined on an instrument by instrument basis, it should be applied to an entire instrument, and it is irrevocable. Assets and liabilities measured at fair value pursuant to the fair value option should be reported separately in the balance sheet from those instruments measured using another measurement attributes. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007. The Company is currently analyzing the potential impact of adoption of SFAS 159 to its consolidated financial statements. NOTE B - INVESTMENTS VitalTrust Solutions, Inc. (f/k/a Entellectual Solutions Property Group, Inc. or "ESPG") VitalTrust Solutions, Inc. is a private Florida corporation based in Tampa, Florida that is focused on the developing, acquiring, integrating and delivering vital technologies and solutions to the market. It currently owns 3 product lines: (1) Campus, an enterprise level application service provider (ASP) designed as a productivity enhancement system; (2) VitalTrust, a nationwide network of Community Healthcare Information Utilities for healthcare information archive and provider share technology; and (3) HealthCentrics, a fully developed medical practice manager designed from the outset in the Application Service Provider model. As of March 31, 2007 and December 31, 2006, the Company owns 100% of the outstanding common stock of VitalTrust Solutions, Inc. As of March 31, 2007 and December 31, 2006, the Company used a good faith estimate to value its investment in VitalTrust Solutions, Inc. at $1,000,000. -13- Online Sales Strategies, Inc. On March 5, 2007, the Company entered into an agreement with John Stanton and Online Sales Strategies, Inc ("OSSG"), whereby the Company acquired a portfolio of common stocks. Under the terms of the agreement, the Company will receive equity interests in the following companies: 1. EarthFirst Technologies, Inc. (EFTI- 120,000,000 shares or 19.8 %) EFTI is a specialized holding company engaged in researching, developing and commercializing technologies for the production of alternative fuel sources and the destruction and/or remediation of liquid and solid wastes, and in supplying electrical contracting services to commercial and government customers internationally. 2. Nanobac Pharmaceuticals, Inc. (NNBP- 20,000,000 shares or 10.31%) NNBP is dedicated to the discovery and development of products and services to improve human health through the detection and treatment of calcifying nano-particles (CNPs), formerly known as nanobacteria. The company's pioneering research is establishing the pathogenic role of CNPs in soft tissue calcification, particularly in coronary artery, prostate and vascular disease. 3. US Energy Initiatives, Inc. (USEI- 20,000,000 shares or 10.81%) USEI, formed in 1996, commercializes a patent dual-fuel diesel to natural gas conversion technology through the automotive aftermarket and through certain original equipment manufacturers. USEI facilities include a state-of-the-art systems development and testing lab in PeachTree City, Georgia and an ISO-9001 Certified manufacturing facility in Tampa, Florida. 4. US Sustainable Energy, Inc. (USSE- 450,000,000 shares or 41%) USSE offers a revolutionary new energy process that creates three times more fuel per feedstock unit than any other biofuel process. The company has engineered the first bio-renewable fuel able to serve as a replacement to diesel, with none of the negative traits associated with competitive green fuels. The company’s biofuel is furthermore created at a nominal cost as the byproduct of producing organic fertilizer from recycled waste products. 5. Nano-Chemical Systems Holdings, Inc. (NNSH- 36,000,000 shares or 37.86%) NNSH stands apart with in-house nano-research, development and a manufacturing plant, proven efficient against foreign competition, used as a spring board to inject world-class technology to be a "real company" with high growth and high profitability in Nanotechnology enhanced chemical materials markets worldwide. NNSH has a wholly owned subsidiary, Sea Spray Aerosol, Inc. that produces aerosol products for its own formulas and does private labeling for various customers. Sea Spray operates a 36,000 square foot facility that contains offices, research, warehouse and manufacturing operations. -14- The value of these stocks at the time of exchange is as follows: # of Shares Initial Value Floor Price(1) EarthFirst Technologies, Inc. 120,000,000 $ 13,200,000 $ 9,240,000 Nanobac Pharmaceuticals, Inc. 20,000,000 $ 1,800,000 $ 1,260,000 US Energy Initiatives, Inc 20,000,000 $ 1,700,000 $ 1,190,000 US Sustainable Energy, Inc. 450,000,000 $ 47,250,000 $ 33,075,000 Nano-Chemical Systems Holdings, Inc. 36,000,000 $ 24,120,000 $ 16,884,000 $ 88,070,000 $ 61,649,000 (1) Subsequent to the consummation of the transaction, the parties mutually agreed to adjust the "floor price" to $48,650,000 in the aggregate based on the closing prices of the securities as of May 4, 2007. For the purposes of the transaction, the Company: l Issued 5,000,000 shares of its common stock to certain shareholders of OSSG. The shareholders of OSSG are entitled to participate in the distribution excludes shares issued to acquire WhiteKnight SST, Inc. during 2003 and The Online Outpost Franchising Corp. during 2005 (approximately 90% of the outstanding shares of OSSG are excluded). l Will issue a newly created Preferred Stock to John Stanton which (i) shall pay a 7% cumulative dividend; (ii) shall be redeemable only as shares of the portfolio are liquidated; and, (iii) is nonconvertible. If the portfolio shares are sold for an amount above the floor prices, the Company will divide the net proceeds 50% to VitalTrust and 50% to Stanton . As a part of the transaction, Mr. Stanton will have the right to nominate four individuals to the current Board of Directors. Disposition of Investments KMA Capital Partners, Inc. On December 27, 2006, the Company entered into an agreement with KMA Capital Partners, Inc. (“KMA”) whereby the Company exchanged its interest in 4,106,109 shares of common stock of KMA for 6,625,000 shares of the Company’s common stock. The exchange occurred February 5, 2007 resulting in a realized loss on sale of investment of $218,125. See Note H - Related Party Transactions for a further discussion of this transaction. -15- American Card Services During the three months ended March 31, 2007, the Company charged off its entire investment in the business of American Card Services which it had acquired during 2004. The effect o this decision was to recognize a realized loss of approximately $2.9 million and also reflect a corresponding $2.9 million net decrease in unrealized depreciation on investment in the accompanying Statement of Operations during the three months ended March 31, 2007. NOTE C - COMMITMENTS AND CONTINGENCIES Commitment The Company leases offices from a related party under short-term (month to month) operating leases. Rent expense for the three months ending March 31, 2007 and 2006, was $15,833 and $23,071, respectively. Contingencies Roder Litigation The Company previously reported that on March 22, 2005, a civil suit was filed in Orange County Circuit Court, Orlando, Florida against the former CEO of the Company, Walter H. Roder, II. The Company also previously reported that counterclaims were filed by Mr. Roder and related entities alleging non-payment of purported obligations which the Company believed to be without merit. On March 5-6, 2007, the Orange County Circuit Court declined to grant reconsideration of a summary judgment, and also entered a separate final judgment, against the Company in the aggregate amount of $1,307,685. The Court also found Roder to be entitled to recover post-judgment interest at 11% percent per year and attorney’s fees and costs, the amount of attorney’s fees and costs not being determined yet. The Company appealed to the Fifth District Court of Appeal in Daytona Beach, Florida on March 7, 2007, and the appellate court entered a March 22, 2007 Order of Referral to Mediation. The Company contends that the Trial Court erred in entering summary judgment in favor of Roder despite the existence of legal and factual issues that demonstrated the sued upon indebtedness no longer resided with the Company. The Company’s position relied upon prior sworn statements of Roder which the Company contends conflict with the affidavit that Roder filed in order to obtain summary judgment. The Company’s management and its litigation attorneys believe that good grounds to appeal exist and that there is a significant likelihood of obtaining a reversal of the Trial Court’s Summary Judgment. It is not possible to predict the outcome of the appeal with any degree of certainty, and it is not likely that a decision will be reached by the Appellate Court until 2008. Based on the foregoing, as of March 31, 2007, the Company has not accrued a loss in connection with this litigation in its financial statements. If an unfavorable appeals ruling were to occur, there exists the possibility of a material adverse impact on the financial position and results of operations of the period in which the ruling occurs, or future periods. The Company has and will continue to incur legal fees in connection with this matter until the matter is resolved. During May 2007, the Company’s Chief Operating Officer reached an agreement with Mr. Roder, subject to mutual legal review and final board approval wherein Mr. Roder is to receive approximately $850,000 in cash over a seven month period as well as $750,000 of the Company’s common stock valued at $0.50 per share. The Company shall have the right to reaquire the common shares at the $0.50 per share rate for a period of six months. Under the proposed terms, the Company would withdraw and forfeit all future rights to appeal. In addition, the Company shall surrender all future rights to American Card Services, Inc. except the right to first refusal for future financing arrangements involving Amercian Card Services, IncThe Company expects to finalize this settlement during June 2007.Since a definitive a settlement agreement has not yet been executed, the Company has continued its position of not accruing any loss in connection with this litigation in its financial statements.A loss would be recorded in the period that the definitive settelement is executed by both parties. -16- Other Actions From time to time the Company may be a party to various claims and legal proceedings in addition to those noted above. If management believes that a loss arising from these matters is probable and can reasonably be estimated, the Company records the amount of the loss, or the minimum estimated liability when the loss is estimated using a range, and no point within the range is more probable than another. As additional information becomes available; any potential liability related to any legal matters are assessed and the estimates are revised, if necessary. Based on currently available information, management believes that the ultimate outcome of any matters, individually and in the aggregate, will not have a material adverse effect on our financial position or overall trends in results of operations. However, litigation is subject to inherent uncertainties, and unfavorable rulings could occur. If an unfavorable ruling were to occur, there exists the possibility of a material adverse impact on the financial position and results of operations of the period in which the ruling occurs, or future periods. NOTE D -CONCENTRATION OF CREDIT RISK Financial instruments, which potentially expose the Company to concentrations of credit risk, consist principally of cash. The Company maintains its cash accounts with financial institutions located in Florida. Federal Deposit Insurance Corporation (FDIC) guarantees the Company's deposits in financial institutions up to $100,000 per account. The Company had no deposits with financial institutions that exceeded the federally insured limit at March 31, 2007 or December 31, 2006. Historically, the Company has not experienced any losses on its deposits in excess of federally insured guarantees. NOTE E - NOTES AND CONVERTIBLE NOTES PAYABLE During April and May 2007, the Company’s Chief Operating Officer reached a settlement with the holders of the Notes Payable reflected in the table below, effectively eliminating the debts in default. Under the terms of the settlements, each Note holder shall receive common shares valued at $0.10 per share delivered in ten equal installments beginning May 2007. Notes payable as of March 31, 2007 and December 31, 2006 consisted of the following: March 31, 2007 (Unaudited) December 31, 2006 (Audited) 8% convertible debenture dated June 13, 2005 in the amount of $40,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. $ 46,161 $ 45,250 8% convertible debenture dated June 27, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,862 22,411 -17- 8% convertible debenture dated June 28, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 23,010 22,556 8% convertible debenture dated July 1, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 23,005 22,551 8% convertible debenture dated July 7, 2005 in the amount of $10,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 11,481 11,255 8% convertible debenture dated July 11, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,993 22,539 8% convertible debenture dated July 13, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,943 22,490 8% convertible debenture dated July 13, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,932 22,480 8% convertible debenture dated July 27, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,932 22,480 8% convertible debenture dated July 28, 2005 in the amount of $20,000 to an individual due no later than June 2006 convertible to 50% of the closing ask price of the common stock on the date the Company issues the conversion notice. The Holder shall be entitled to convert not more than 20% of the debenture at the first conversion date which is 90 days after the original date of the debenture. Thereafter, the Holder shall be entitled to convert an additional 20% of the debenture principal every 60 days until the due date or until payment in full of this debenture. 22,857 22,406 Subtotal 241,176 236,418 Less: Discount on Convertible Debentures 0 0 Total $ 241,176 $ 236,418 -18- Convertible Debentures During June, the Company’s Chief Executive Officer negotiated a settlement with the holders of the following Convertible Debentures underwhich the Holders shall receive common shares valued at $0.10 per share delivered in ten equal installments beginning during May 2007. During the second and third quarters of 2005, the Company raised proceeds of $210,000 in a private placement of one year 8% convertible debentures (the "June 2005 Debentures"). The June 2005 Debentures are convertible into shares of Common Stock at a conversion price per share equal to 50% of the lowest closing ask price of the Common Stock on the day prior to conversion. None of the June 2005 Debentures have been converted as of December 31, 2005. The June 2005 Debentures are convertible as follows: 20% after 90 days of issuance, and then 20% every 60 days thereafter until the due date of each debenture. The Company has the right to redeem the June 2005 Debentures at a price equal to 200% of the face amount of the debentures, plus accrued interest. The June 2005 debentures are subordinated and junior in right to all accounts payable incurred in the ordinary course of business and/or bank debt of the Company. For financial reporting purposes, in accordance with EITF No. 98-5, the Company recorded a discount of $210,000 on the June 2005 Debentures to reflect the beneficial conversion feature of the debentures. Accordingly, all of proceeds from this financing have been credited to Additional Paid in Capital. Amortization of the discount was $23,552 for the three months ended March 31, 2006. The discount was fully amortized as of March 31, 2006. The Company has included accrued interest of $31,176 and $26,418 in the note balances for the three months ended March 31, 2007 and the year ended December 31, 2006, respectively. At March 31, 2007 and December 31, 2006, all of these notes were deemed short term. The terms of the convertible notes called for a conversion price equal to 50% of the quoted stock market price on the date of conversion. All of the convertible notes payable (debentures) outstanding at March 31, 2007 are currently in default. The Company has issued 420,000 shares of its common stock into a reserve escrow account to satisfy these debts. These shares are non-voting and are therefore not considered outstanding at March 31, 2007 and December 31, 2006. As a result of the settlements described above, the Company will cancel the 420,000 shares held in escrow. Unsecured Promissory Notes Subsequent to March 31, 2006, the Company received proceeds from notes payable totaling $137,500 from two individuals, with an interest rate of 7% per year, due in full with accrued interest on May 1, 2007. During 2006 $30,000 of the notes were repaid by the Company. As of March 31, 2007 and December 31, 2006, the Company owes $107,500 plus accrued interest. Subsequent to March 31, 2007, the Company entered into Exchange Agreements with these individuals to satisfy these debts with the payment of $6,000 representing interest with the balance of the note obligations being satisfied through the issuance of 1,130,000 shares of the Company's common stock. NOTE F - STOCKHOLDERS' EQUITY AND TEMPORARY EQUITY As of March 31, 2007 authorized capital of the company is 80,000,000 shares of common voting stock with a par value of $.001 per share and 10,000,000 shares of convertible preferred stock Class A with a par value of $.001 per share. The company has also authorized 10,000,000 shares of preferred Class B stock with a par value of $.001 per share and 10,000,000 shares of preferred Class C stock with a par value of $.001 per share. All terms, rights and preferences of the Class B and C preferred stock are determined by the Board of Directors at the time of issuance. No shares of convertible preferred stock Class A or preferred stock Classes B or C were issued or outstanding as of March 31, 2007 or December 31, 2006. -19- On May 23, 2007, the Board of Directors on behalf of the Company has authorized and approved the Company to increase the authorized common shares from 80,000,000 to 120,000,000 common shares. The Board of Directors also approved the consolidation of three classes of preferred shares from three classes to one. As of the date of this report, the Company has not yet amended its corporate charter with the state of Nevada to reflect these changes, and accordingly, the accompanying balance sheet does not reflect these changes. Temporary Equity As part of acquiring the portfolio of securities from John Stanton (the Company's majority stockholder) and affiliate, the Company is obligated to issue a newly created Preferred Stock to Mr. Stanton and affiliate.Such Preferred Stock to be issued is redeemable in an amount equal to the “floor prices” of the securities, as defined, upon the sale of any of the acquired portfolio company securities. Should only a portion of the portfolio company securities be sold, then the redemption will be a pro-rata amount.If the securities are individually sold above the specified floor price, then the Company would pay a dividend on the preferred stock equal to fifty percent (50%) of the excess over the stock price.If the securities are sold at a loss, then the Company would be obligated to redeem that portion of the preferred stock at the full "floor price," and absorb the full amount of the loss. The Company has determined that the Preferred Stock is redeemable for cash at the determination of the preferred stock holder and accordingly has classified the preferred stock as mezzanine or Temporary Equity in accordance with Emerging Issues Task Force Topic D 98- Classification and Measurement of Redeemable Securities and SEC Accounting Series Release No. 268 (ASR 268), "Presentation in Financial Statements of “Redeemable Preferred Stocks.” On May 15, 2007 the Company finalized the terms of the preferred stock to be issued to John Stanton and affiliate.At that date, the Company amended its Articles of Incorporation to provide for the designation of 10,000,000 shares of Series A preferred nonconvertible stock with a stated value of $1,000 and paying a 7% cumulative dividend semi-annually with the first dividend payment date to be December 31, 2007.John Stanton and affiliate will be issued 48,650 shares of the new Series A preferred stock.The finalized terms of the preferred stock adjusts the “floor prices” of the acquired portfolio companies to an aggregate “floor price of $48.7 million, a reduction of $13.0 million from the amount of $61.7 million, as reported as of March 31, 2007, as Temporary Equity, in the accompanying balance sheet.The finalized terms took into account the decline in value of the portfolio acquired, based on the quoted closing market prices of the portfolio on May 4, 2007.The value of the portfolio on that date was $69,500,000.The "floor prices" and value of the preferred stock was set to equal 70% of the May 4, 2007 closing market prices On May 15, 2007, the Company amended its Articles of Incorporation to provide for the designation of 10,000,000 shares of Series A preferred nonconvertible stock with a stated value of $1,000 and paying a 7% cumulative dividend semi-annually with the first dividend payment date to be December 31, 2007. NOTE G - COMMON STOCK SHARES ISSUED INTO ESCROW AND TRUST On December 30, 2005, the Company issued 1,600,000 shares of its common stock (Rule 144 restricted) into the “ACS Creditors Trust.” The trust was set up by the Company to settle all remaining indebtedness relating to the business of American Card Services. These are voting shares and are therefore included in issued and outstanding shares at March 31, 2007 and December 31, 2006. The Company now intends to liquidate portions of the 1,600,000 shares of its common stock held in the ACS Creditor Trust to complete the settlement described in Note C under the heading Roder Litigation. NOTE H - RELATED PARTY TRANSACTIONS On December 27, 2006, the Company entered into an agreement with KMA, whereby, the Company exchanged its interest in 4,106,109 shares of the common stock of KMA for 6,625,000 shares of the Company’s common stock. KMA actually returned 7,625,000 million shares (which represented all that it owned). The Company will reissue 1,000,000 shares back to KMA Capital Partners once it cancels the 7,625,000 shares. The exchange occurred February 5, 2007 and the Company recorded a realized a loss of $218,125 and also recorded a decrease in unrealized depreciation on investments of $283,735. Also, as part of the agreement, the Company acknowledges receipt of payment in full, as of December 31, 2006, of the note receivable due from KMA, originally dated February 24, 2006 in the amount of $250,000 in exchange for professional services performed by KMA during 2006 for the Company. On April 1, 2006, the Company assumed a portion of the consulting agreement between TB of Tampa, LLC, a company owned by the Company's CEO's wife, and Entellectual Solutions Properties Group, Inc. that requires the Company to compensate its CEO at a fee of $11,000 per month, plus incidental, expenses up to $1,000 per month. Effective January 1, 2007, the consulting fee was increased to $20,000 per month. Consulting expenses incurred to TB of Tampa, LLC was $60,000 for the three months ending March 31, 2007. Included in professional fees - related parties, is $60,000 of compensation accrued and payable to the Company's Chief Operating Officer. Also during the three months ended March 31, 2007 and 2006, services in the form of office help were performed by TB of Tampa, LLC, the total of which was $1,910 and $0, respectively. Due from Related Parties consists of non-interest bearing advances of $98,835 to US Energy Initiatives, Inc. as of March 31, 2007 and $14,650 of non-interest bearing advances to Elite Corp. at December 31, 2006. -20- Due to Related Parties of $287,630 and $243,279 as of March 31, 2007 and December 31, 2006, respectively primarily consists of the following: l As of March 31, 2007 and December 31, 2006, Denoument Strategies, a company owned by John Stanton, a principal shareholder of VitalTrust Business Development Corporation, has advanced the Company $251,000 and $185,000, respectively, to fund the Company's operations. The advances are evidenced by unsecured promissory notes with interest at 7% per year. The notes are payable, with accrued interest, upon demand on or after May 31, 2007. The Company subsequent to March 31, 2007 has agreed to issue shares of its common stock to Mr. Stanton in exchange for the amount due to him plus accrued interest. l TB of Tampa, LLC ("TB"), a Company owned by the wife of the Company's CEO is owed $29,514 and $38,164 as of March 31, 2007 and December 31, 2006, respectively. This balance primarily represents unpaid consulting fees payable in connection with the consulting agreement between the Company and the CEO. l Vital Trust Solutions, a portfolio investment company of the Company, has made non-interest bearing net advances to the Company of which $6,890 and $19,890 was outstanding as of March 31, 2007 and December 31, 2006, respectively. NOTEI - SUBSEQUENT EVENTS On April 4, 2007, the Company reached an agreement with each of the debenture holders to satisfy the defaults. The terms of the agreements require the Company to issue a total of 2,100,000 non restrictive shares to each of the debenture holders in increments of 10% of the total each is to receive. The debenture holders are allowed to sell 10% of their total allotment every 30 days beginning with the day the shares are issued. Subsequent to March 31, 2007, the Company has also entered into Exchange Agreements with the holders of unsecured promissory notes totaling $358,500 plus accrued interest to satisfy these debts through the issuance of shares of the Company's common stock. On May 16, 2007, the Company announced a series of events which concludes the reorganization of the Company. These events include (i) an in-kind distribution of the shares of VitalTrust Solutions, the Company's wholly owned subsidiary (ii) the resignation of Charles Broes as Chairman and Chief Executive Officer of the Company (iii) the nomination of John Stanton as Chairman and Chief Executive Officer of the Company and (iv) the Company's name change from VitalTrust Business Development Corporation to Pangea Ultima Corporation. The Company intends to distribute shares of VitalTrust Solutions, its wholly owned portfolio investment, to shareholders of record as of June 1, 2007. Upon completion of the distribution, VitalTrust Solutions intends to notify the Securities and Exchange Commission of its intent to operate as a Business Development Company. VitalTrust Solutions currently provides financial and managerial assistance to distressed public and private companies. Once the distribution is completed, VitalTrust Solutions intends to register its shares held by non-affiliated shareholders of record as of the date set forth above. As of May 30, 2007, the value of the Company's investment portfolio acquired from John Stanton and related entity, that was owned by the Company on March 31, 2007, declined in value to $55.5 million, resulting in a $22.1 millionincrease in the valuation allowance on this portfolio from March 31, 2007. -21- NOTEJ - RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS Subsequent to the issuance of the Company's financial statements as of and for the quarter ended March 31, 2007, management identified the inadvertent omission of an acquisition of a portfolio of securities. Accordingly, the Company has restated the March 31, 2007 financial statements in this Form 10Q/A (Amendment No. 1). The financial statements as of and for the three months ended March 31, 2007 have been restated to account for common stock issued and preferred stock to be issued in exchange of a portfolio of securities. The recording of this transaction resulted in the following: · an increase in Investments in portfolio companies of $77,615,000, net of an unrealized depreciation on investment of $10,455,000 · an increase in Preferred stock to be issued of $61,649,000, reflected as temporary equity · an increase in Common stock issued of $5,000 · an increase in Additional paid-in capital of $26,104,330, net of dividend payable on preferred stock of $311,670 The above corrections resulted in an increase of $10,455,000 to both net decrease in net assets resulting from operations and accumulated deficit. The following tables summarize the effects of the restatement on the Company’s March 31, 2007 financial statements: Balance Sheet Effects: 3/31/2007 As Previously 3/31/2007 Reported Adjustments As Restated ASSETS Investments in portfolio companies, at fair value (cost of $92,111,250 and $6,915,608) $ 1,000,000 $ 77,615,000 $ 78,615,000 Total Assets $ 1,113,703 $ 77,615,000 $ 78,728,703 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Dividends payable on preferred stock $ - $ 311,670 $ 311,670 Total Liabilities 890,684 311,670 1,202,354 PREFERRED STOCK TO BE ISSUED - 61,649,000 61,649,000 SHAREHOLDERS' EQUITY Common Stock, $.001 par value, 80,000,000 and 80,000,000 shares authorized at March 31, 2007 and December 31, 2006 respectively; 68,896,304 shares issued and 68,476,304 shares outstanding at March 31, 2007, respectively; 41,447,209 issued and 4,027,029 shares outstanding at December 31, 2006, respectively 63,896 5,000 68,896 Additional paid-in capital 11,770,361 26,104,330 37,874,691 Accumulated deficit (10,733,163 ) (10,455,000 ) (21,188,163 ) Total Shareholders' Equity 223,019 15,654,330 15,877,349 Total Liabilities and Shareholders' Equity $ 1,113,703 $ 77,615,000 $ 78,728,703 -22- Statement of Operations Effects: For the Three Months Ended For the Three 3/31/2007 Months Ended As Previously 3/31/2007 Reported Adjustments As Restated REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net (increase) decrease in unrealized depreciation on investments $ 3,158,093 $ (10,455,000) $ (7,296,907) NET REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS 65,610 (10,455,000) (10,389,390) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS (149,210) (10,455,000) (10,604,210) DIVIDENDS ON PREFERRED STOCK - 311,670 311,670 NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS AVAILABLE TO COMMON STOCKHOLDERS $ (149,210) $ (10,766,670) $ (10,915,880) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONSAVAILABLE TO COMMON STOCKHOLDERS PER SHARE BASIC AND DILUTED $ - $ (0.24) $ (0.24) WEIGHTED AVERAGE COMMON SHARES BASIC AND DILUTED $ 44,482,256 $ 1,504,444 $ 45,986,700 Statement of Cash Flows Effects: For the Three Months Ended For the Three 3/31/2007 Months Ended As Previously 3/31/2007 Reported Adjustments As Restated CASH FLOWS FROM OPERATING ACTIVITIES NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (149,210) $ (10,455,000) $ (10,604,210) RECONCILIATION OF NETDECREASE IN NET ASSETS RESULTING FROM OPERATIONS TO CASH FLOWS USED IN OPERATING ACTIVITIES Change in net unrealized depreciation on investments (3,158,093) 1,045,500 7,296,907 CASH FLOWS USED IN OPERATING ACTIVITIES (140,897) - (140,897) Supplementary Disclosure of Noncash investing and Financing Activities Flow Information: Preferred stock issued for investments $ - $ 87,270,000 $ 87,270,000 Common stock issued for investments $ - $ 800,000 $ 800,000 -23- Changes in Net Assets Effects: For the Three Months Ended For the Three 3/31/2007 Months Ended As Previously 3/31/2007 Reported Adjustments As Restated Increase (decrease) in net assets from operations: Net (increase) decrease in unrealized depreciation on investments 3,158,093 (10,455,000) (7,296,907) Net decrease in net assets resulting from operations (149,210) (10,455,000) (10,604,210) Preferred stock to be issued - 25,621,000 25,621,000 Issuance of common shares 1,000,000 800,000 1,800,000 Dividend accrued on preferred stock to be issued - (311,670) (311,670) Total (decrease) increase (202,140) 15,654,330 15,452,190 Net assets: End of period $ 223,019 $ 15,654,330 $ 15,877,349 Net assets value per common share $ 0.00 $ 0.23 $ 0.23 Common shares outstanding 63,476,304 5,000,000 68,476,304 -24- Changes in Investments Effect: March 31, 2007 Title of Cost March 31, 2007 Portfolio Securities % of As Previously Cost Company Industry Held Class Held Reported Adjustment As Restated Investments: EarthFirst R&D- Alternative Common Technologies, Inc. Fuel Sources Stock 19.8% $ - $ 13,200,000 $ 13,200,000 Nanobac Health Common Pharmaceuticals, Inc. Services Stock 10.3% - 1,800,000 1,800,000 US Energy Energy- Natural Common Initiatives, Inc Gas Conversion Stock 10.8% - 1,700,000 1,700,000 US Sustainable Energy- Bio Common Energy, Inc. Renewable Sources Stock 41.0% - 47,250,000 47,250,000 Nano-Chemical Systems Holdings, Inc. Nano Research Common and Development Stock 37.9% - 24,120,000 24,120,000 $ 4,041,250 $ 88,070,000 $ 92,111,250 March 31, 2007 Title of Fair Value March 31, 2007 Portfolio Securities % of As Previously Fair Value Company Industry Held Class Held Reported Adjustment As Restated Investments: EarthFirst R&D- Alternative Common Technologies, Inc. Fuel Sources Stock 19.8% $ - $ 7,800,000 $ 7,800,000 Nanobac Health Common Pharmaceuticals, Inc. Services Stock 10.3% - 1,360,000 1,360,000 US Energy Energy- Natural Common Initiatives, Inc Gas Conversion Stock 10.8% - 1,720,000 1,720,000 US Sustainable Energy- Bio Common Energy, Inc. Renewable Sources Stock 41.0% - 48,375,000 48,375,000 Nano-Chemical Systems Holdings, Inc. Nano Research Common and Development Stock 37.9% - 18,360,000 18,360,000 $ 1,000,000 $ 77,615,000 $ 78,615,000 -25- Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations "SAFE HARBOR" STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 Some of the statements in this report are forward-looking statements about the plans and expectations of what may happen in the future. Statements that are not historical facts are forward-looking statements. These forward-looking statements are made pursuant to the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995. You can sometimes identify forward-looking statements by the use of forward-looking words like “may,” “should,” “expects,” “intends,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms and other similar expressions. Although the plans and expectations reflected in or suggested by these forward-looking statements are reasonable, those statements are based only on the current beliefs and assumptions of management and on information currently available and, therefore, they involve uncertainties and risks as to what may happen in the future. Accordingly, there is no guarantee you that the plans and expectations will be achieved. Actual results and stockholder values could be very different from and worse than those expressed in or implied by any forward-looking statement in this report as a result of many known and unknown factors, many of which are beyond the ability to predict or control. These factors include, but are not limited to, those contained in elsewhere in this report. All written and oral forward-looking statements attributable to this report are expressly qualified in their entirety by these cautionary statements. These forward-looking statements speak only as of the date they are made and should not be relied upon as representing plans and expectations as of any subsequent date. Although it is possible that these forward-looking statements may be changed or revised at some time in the future, there is no obligation to do so, even if plans and expectations change. Current Overview: VitalTrust Business Development Corporation ("VitalTrust", the "Company", "we" "us" or "our") is a closed-end, non-diversified management company registered under the Investment Company Act of 1940. VitalTrust was formed in 2002 as a Nevada corporation and was previously known as Kairos Holdings, Inc.; ACS Holdings, Inc. and Maxzone.com. The Company has been under current management since January 2007. Investment Strategy and Implementation As a Business Development Company, our investment strategy is to achieve long-term appreciation in the value of our common stock through the appreciation in the value of the securities in which we invest (the "Portfolio Securities") and through fees we derive through our management, marketing and financial consulting services for our qualified client companies ("Portfolio Companies"). To implement our strategy, on March 3, 2007 during a Special Meeting of the Board of Directors, the Company: i. Reaffirmed the prerequisites for dis-interested directors and reaffirmed the Company's election as a Business Development Company ii. Approved the engagement of Sichenzia Ross Friedman Ferrence LLP as the VitalTrust Counsel of Record and the continued engagement of Rotenberg Meril Solomon Bertiger & Guttilla, P.C. as the Company's Independent Accountant; -26- iii. Appointed to our Board three persons who met the criteria as disinterested directors and two individuals who serve as our two remaining directors such that our Board consists of five individuals, a majority of which are disinterested persons; iv. Created our Investment, Compensation, Governance and Nominating Committees, all of which will be populated with our dis-interested directors; v. Approved the issuance of VitalTrust common stock in exchange for up to $5,000,000 pursuant to Regulation E to offset our organizational costs and provide for our investment capital; vi. Engaged our Chief Executive Officer and our Chief Operating Officer for a period of two years. Important Policies Which Affect our Business and Which Require Shareholder Approval It is our intention to invest in small private companies and certain public companies. All of our expenditures will be approved by a majority of our dis-interested directors. We do not intend to focus our activities on any one industry. The following are policies which will require a majority vote of our outstanding voting securities: 1. Any change to our Bylaws; 2. An election to terminate our status as a Business Development Company; 3. For financial reporting purposes, all valuations of private Portfolio Companies must be prepared by an independent firm recognized as qualified to issue such valuations; 4. For financial reporting purposes, all valuations of publicly-traded Portfolio Companies or Portfolio Securities will be valued by calculating the closing bid price for each such security on the last day of each quarter times the number of shares held; 5. It is our policy to invest in (i) small, US corporations without regard to industry; (ii) securities of US corporations. Regarding private corporations, (a) we will only invest directly into operations and will not use our funds to repay debt or purchase equity from third parties; (b) We will invest only when we are also engaged for marketing/sales and/or executive/financial consulting, and; (c) we will only invest when we can take at least one seat on the Board of Directors. Regarding public companies, we may invest in stocks priced below $1.00 provided our purchase is directly from the company and our capital is used for operating purposes and not to repay debt or purchase equity from third parties. All our investments will be approved by our Investment Committee. -27- In order to provide management services for our Portfolio of Companies We reached management agreements with qualified US corporations including PatienTree, Inc. a facilitator of medical communications technologies and procedures; Inteligy, Inc. a facilitator of telephone systems for small to medium sized corporations, and; Calgenex, Inc. a facilitator of products and systems to reduce the amount of calcium in the human body. Our management agreements require a high degree of hands-on involvement including finalizing their business plan, crafting a series of milestones to achieve the company's objectives and on-going meetings to evaluate the degree such milestones are achieved. We will also take one seat on the Board of each of our Portfolio Companies and we may serve in executive roles. We formed Resource Command Incorporated, an entity designed to acquire up to a 49% interest in Service-Related Disabled Veteran Owned Small Businesses (SDVO). SDVOs are companies a majority of which (51%) must be owned by a disabled American veteran. VitalTrust intends to retain a minority position and provide finance and management to US disabled veterans primarily engaged in government contracting. The Company is currently in discussions with two SDVOs and intends to notify all Veteran affairs and Veteran hospitals to ensure that service men and women who qualify are made aware that Resource Command is designed to provide initial seed capital and extensive executive-level management to help launch their respective companies. Recycling of our capital - We do not intend to pay dividends to our shareholders We intend to invest the funds received through this and future offerings directly into both private and public qualified Portfolio Companies, to acquire Portfolio Securities and to meet our operating overhead including the salaries of our Officers and employees. In the case of our investments in public companies, we intend to recoup our money with a capital gain when market conditions dictate. In the case of our private companies, we intend to only invest in those entities which can demonstrate the ability to begin repayment within a six month period. Once repayment begins, we would anticipate collecting 1/12 of the outstanding amount, plus interest, for a twelve month period. In both cases, we intend to have a reasonable exit strategy to include fees and gains for our capital prior to making any investment. Other important matters The objective of the Company is to achieve long-term appreciation of our Portfolio Securities and through fees we earn for our management services. This increase in value will be achieved through the reinvestment of interest, dividends, and distributions from the Issuers of such securities and any proceeds from the sale of such securities. The Company intends to reinvest rather than distribute to investors the receipts from its portfolio for the foreseeable future. No assurance can be given that the Portfolio Companies will ever realize gains or generate cash upon the sale, finance or refinancing of assets or issue dividends or make other distributions, or that the Portfolio Securities maintain a market value in excess of the price paid by the Company. The Company intends to carry its investments at cost and adjusted to fair market value at the end of the reporting period. For our Portfolio Securities, the value will be adjusted quarterly based on the closing bid price of each security on the last day of each quarterly period. We intend to engage independent dis-interested appraisal firms to establish and maintain quarterly valuations for each of our Portfolio Companies. -28- Risk Factors and Other Considerations Investing in the Company’s common stock involves a high degree of risk. The Company is subject to various risks that may materially harm its business, financial condition and results of operations. Should any of the following factors materialize, the trading price of the Company’s securities could materially decline and an investor could lose all or part of his or her investment. Careful consideration should be given to the risks described in our form 10K for the year ended December 31, 2006 and all other information contained in this Amended Quarterly Report, including the financial statements and the related notes and the schedules as exhibits to this Amended Quarterly Report. Results of Operations The results of operations for the three months ended March 31, 2007 and 2006 reflect the results as a business development company under the Investment Company Act of 1940. Investment Income: Dividends and Interest There were no dividends or interest income on investments for the three months ended March 31, 2007 and 2006, respectively. Management and Consulting Fees The Company had $0 and $40,000 of fee income for the three months ended March 31, 2007 and 2006, respectively. The decrease was due to the Company not entering into any management or consulting fee arrangements during the first quarter of 2007. Investment Expenses: Total investment expenses for the three months ended March 31, 2007 and 2006 were $214,820 and $229,032 respectively. A significant component of total investment expenses was professional fees of $173,512 for the three months ended March 31, 2007 and $166,877 for the three months ended March 31, 2006. The increase in professional fees is primarily due to consulting arrangements entered into with the Company's CEO and CFO versus the fees previously charged by KMA Capital Partners, Inc. Fees are higher due to the increased level of management time needed for the Company to realize its business development plans The second component of total operating expenses is general and administrative expenses of $28,876 for the three months ended March 31, 2007 and $34,073 for the three months ended March 31, 2006. The decrease in general and administrative expenses is primarily due to lower outside services utilized for its day to day operations. In addition, interest expense increased by $7,785 on a year to year basis due primarily to interest on the unsecured promissory notes issued subsequent to March 31, 2006. During the first quarter of 2007 the Company did not have any amortization on debt discount compared to $23,552 of amortization expense in the comparable quarter of 2006. -29- Liquidity and Capital Resources At March 31, 2007 and December 31 2006, the Company had $2,424 and $5,226 respectively in cash and cash equivalents. During the three months ended March 31, 2007, the Company issued shares of its common stock to officers and affiliated persons in exchange for a stock subscription receivable of $1,000,000. During the first quarter of 2007 $178,945 of Company expenses were paid by these officers and affiliated persons as a reduction in the stock subscription receivable. The Company expects its cash on hand and cash generated from operations to be adequate to meet its cash needs at the current level of operations, including the next twelve months. The Company generally funds new originations using cash on hand and equity financing and outside investments. Portfolio Company Investments, including Related Management Company. The following is a list of the companies in which the Company had an investment in and the cost and fair market value of such securities at March 31, 2007 and December 31, 2006: March 31, 2007 December 31, 2006 Portfolio Company Cost Fair Value Cost Fair Value American Card Services $ - $ - $ 2,874,358 $ - VitalTrust, Inc. 4,041,250 1,000,000 4,041,250 1,000,000 EarthFirst Technologies, Inc. 13,200,000 7,800,000 - - Nanobac Pharmaceuticals, Inc. 1,800,000 1,360,000 - - US Energy Initiatives, Inc. 1,700,000 1,720,000 - - US Sustainable Energy, Inc. 47,250,000 48,375,000 - - Nano-Chemical Systems Holdings, Inc. 24,120,000 18,360,000 - - KMA Capital Partners, Inc. - - 450,000 166,265 $ 92,111,250 $ 78,615,000 $ 7,365,608 $ 1,166,265 -30- Item 3. Quantitative and Qualitative Disclosures About Market Risk The Company’s investment activities contain elements of risk. The portion of the Company’s investment portfolio consisting of equity or equity-linked debt securities in private companies is subject to valuation risk. At this time, the majority of the Company’s equity investments are valued based on the closing sale price of each security at the end of the reporting period. For those securities held where there is no reliable market, the Board of Directors shall make a best efforts valuation which in some cases, may involve the use of outside appraisal firms. At times, a portion of the Company’s portfolio may include marketable securities traded in the over-the-counter market. In addition, there may be a portion of the Company’s portfolio for which no regular trading market exists. In order to realize the full value of a security, the market must trade in an orderly fashion or a willing purchaser must be available when a sale is to be made. Should an economic or other event occur that would not allow the markets to trade in an orderly fashion, the Company may not be able to realize the fair value of its marketable investments or other investments in a timely manner. As of March 31, 2007 and 2006, the Company did not have any off-balance sheet investments or hedging investments. Impact of Inflation The Company does not believe that its business is materially affected by inflation, other than the impact inflation may have on the securities markets, the valuations of business enterprises and the relationship of such valuation to underlying earnings, all of which will influence the value of the Company’s investments. Item 4. Control & Procedures (a) Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that the Company files or submits as defined in Rules 13a-15(e) of the Securities and Exchange Act of 1934, as amended ("Exchange Act") is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to the Chief Executive Officer ("CEO") and Chief Financial Officer ("CFO") to allow timely decisions regarding required disclosures. The Company carried out the evaluation required by paragraph (b) of the Exchange Act Rules 13a-15 and 15d-15, under the supervision and with the participation of our management, including the CEO and CFO, of the effectiveness of our "disclosure controls and procedures" (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)). Based upon this evaluation, the CEO and CFO have concluded that as of March 31, 2007 ("Evaluation Date"), our disclosure controls and procedures were not effectivein ensuring that information required to be disclosed by us in our periodic reports is recorded, processed, summarized and reported, within the time periods specified for each report and that such information is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure -31- (b) Changes in Internal Control over Financial Reporting In the course of our evaluation of disclosure controls and procedures, management considered certain internal control areas in which we have made and are continuing to make changes to improve and enhance controls. Based upon that evaluation, the CEO and CFO concluded that there were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the Company's most recent fiscal quarter, the quarter ended March 31, 2007 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Material Weakness After examining certain transactions that took place during the fiscal quarter ended March 31, 2007, a financial reporting error was identified. Based upon management's review, it has been determined this error was inadvertent and unintentional. As a result of these initial findings, on May 24, 2007, management determined the Company would restate its previously filed financial statements as of and for the three months ended March 31, 2007. Management expanded the scope of the review to include pre and post-closing procedures. No additional items were identified as a result of this expanded review. The Company had the following material weakness. This weakness resulted in the restatement of our Form 10Q, filed on May 21, 2007. The proper closing date for the acquisition of the portfolio of securities was misinterpreted. Material Weakness Remediation Plans The Company is committed to the remediation of this material weakness, as well as to the continued improvement of the Company's overall system of internal control over financial reporting. Management has developed remediation plans for the weakness and has undergone efforts to reduce the risk of future restatements relating to the accounting for complex equity transactions. These efforts include the addition of a management oversight function and the recent engagement of new SEC Counsel, as well as increased communication with its independent accounting firm. The Company currently is executing its remediation plan that includes the following: 1) Adopting a more rigorous approach to document review and analysis for proper accounting treatments -32- PART II - OTHER INFORMATION Item 1. Legal Proceedings The Company previously reported that on March 22, 2005, a civil suit was filed in Orange County Circuit Court, Orlando, Florida against the former CEO of the Company, Walter H. Roder, II. The Company also previously reported that counterclaims were filed by Mr. Roder and related entities alleging non-payment of purported obligations which the Company believed to be without merit. On March 5-6, 2007, the Orange County Circuit Court declined to grant reconsideration of a summary judgment, and also entered a separate final judgment, against the Company in the aggregate amount of $1,307,685. The Court also found Roder entitled to recover post-judgment interest and attorney’s fees and costs, with the amount of attorney’s fees and costs not being determined yet. The Company appealed to the Fifth District Court of Appeal in Daytona Beach, Florida on March 7, 2007, and the appellate court entered a March 22, 2007 Order of Referral to Mediation. The Company contends that the Trial Court erred in entering summary judgment in favor of Roder despite the existence of legal and factual issues that demonstrated the sued-upon indebtedness no longer resided with the Company. The Company’s management and its litigation attorneys believe that good grounds to appeal do in fact exist and that there is a significant likelihood of obtaining a reversal of the Trial Court’s Summary Judgment. It is not possible to predict the outcome of the appeal with any degree of certainty, and it is not likely that a decision will be reached by the Appellate Court until 2008. During May 2007, the Company’s Chief Operating Officer reached an agreement with Mr. Roder, subject to mutual legal review and final board approval wherein Mr. Roder is to receive approximately $850,000 in cash over a seven month period as well as $750,000 of the Company’s common stock valued at $0.50 per share. The Company shall have the right to reaquire the common shares at the $0.50 per share rate for a period of six months. Under the proposed terms, the Company would withdraw and forfeit all future rights to appeal. In addition, the Company shall surrender all future rights to Automated Card Services, Inc. except the right to first refusal for future financing arrangements involving ACS. The Company expects to finalize this settlement during June 2007. Item 1A. Risk Factors None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds NOT APPLICABLE Item 3. Defaults Upon Senior Securities During the second and third quarters of 2005, the Company raised proceeds of $210,000 in a private placement of one year 8% convertible debentures. The Debentures are convertible into shares of Common Stock at a conversion price per share equal to 50% of the lowest closing ask price of the Common Stock on the day prior to conversion. None of the June 2005 Debentures have been converted as of December 31, 2005. The June 2005 Debentures are convertible as follows: 20% after 90 days of issuance, and then 20% every sixty days thereafter until the due date of each debenture. The Company has the right to redeem the June 2005 Debentures at a price equal to 200% of the face amount of the debentures, plus accrued interest. The June 2005 debentures are subordinated and junior in right to all accounts payable incurred in the ordinary course of business and/or bank debt of the Company. -33- All of the convertible notes payable (debentures) outstanding at March 31, 2007 are currently in default. However, the Company had issued 420,000 shares of its common stock into a reserve escrow account to satisfy these debts. The Company on April 4, 2007 reached an agreement with each of the debenture holders to satisfy the defaults. The terms of the agreements require the Company to issue a total of 2,100,000 non restrictive shares to each of the debenture holders in increments of 10% of the total each is to receive. The debenture holders are allowed to sell 10% of their total allotment every 30 days beginning with the day the shares are issued. Item 4. Submission of Matters to a Vote of Security Holders NOT APPLICABLE Item 5. Other Information NOT APPLICABLE Item 6. Exhibits Exhibit No. Description 31.1 Certification of President and Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002 32.1 Certification of President and Chief Executive Officer pursuant to 18 U.S.C. Section 906, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 -34- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VITALTRUST BUSINESS DEVELOPMENT CORPORATION Date: June 1, 2007 By Charles Broes Charles Broes Chief Executive Officer (Principal Executive Officer) Date: June 1, 2007 By: Mark Clancy Mark Clancy Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) -35-
